
	
		II
		111th CONGRESS
		2d Session
		S. 2934
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to ensure the safety of imported seafood.
	
	
		1.Short titleThis Act may be cited as the
			 Imported Seafood Safety Standards
			 Act.
		2.Ensuring the safety of imported
			 seafood
			(a)In generalChapter VIII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381 et seq.) is amended by adding at the end the
			 following:
				
					805.Safety of imported seafood
						(a)Requirement of equivalence
							(1)Standards for exporting
				countryNo seafood may be
				imported into the United States from a foreign country unless the Secretary
				certifies that the seafood imported from such country is maintained through a
				program using reliable analytical methods to ensure compliance with the United
				States standards for seafood manufacturing, processing, and holding.
							(2)Inspection of exporting
				facilitiesIn accordance with
				the procedures described under section 704, officers and employees duly
				designated by the Secretary shall conduct not less than 1 inspection on an
				annual basis of each foreign facility that exports seafood to the United States
				to ensure that each such foreign facility maintains a program using reliable
				analytical methods to ensure compliance with the United States standards for
				seafood manufacturing, processing, and holding. In addition to such annual
				inspection, such officers and employees shall conduct periodic follow-up
				inspections of such foreign facilities as determined necessary by the
				Secretary.
							(b)Mandatory testing
							(1)Minimum testingThe Secretary shall inspect and test not
				less than 20 percent of all seafood imported or offered for import into the
				United States each year.
							(2)New exportersNotwithstanding any other provision of this
				Act, the first 15 shipments of seafood imported or offered for import into the
				United States from an exporter shall be inspected and tested by the
				Secretary.
							(3)Failure to pass inspection
								(A)One failureIf a shipment of seafood imported or
				offered for import into the United States by an exporter fails to meet an
				inspection or test requirements, each subsequent shipment of seafood from such
				exporter shall be inspected and tested by the Secretary, until 15 consecutive
				shipments pass inspection and testing.
								(B)Multiple failures
									(i)In generalIf more than 3 shipments of seafood
				imported or offered for import into the United States by an exporter fail to
				meet inspection or tests requirements during any 1-year period, no shipments
				from such exporter may be imported or offered for import into the United States
				for the following 1-year period. Following such 1-year period when no shipments
				may be so imported or offered, such exporter shall not be permitted to offer
				imports to the United States unless the Secretary certifies that such exporter
				is maintaining a program using reliable analytical methods to ensure compliance
				with the United States standards for seafood manufacturing, processing, and
				holding.
									(ii)Determination by SecretaryShipments of seafood imported or offered
				for import into the United States by an exporter that has been subject to a
				1-year suspension period and a certification under clause (i) shall be
				inspected at a rate determined appropriate by the Secretary for a period of
				time as determined appropriate by the Secretary.
									(C)Pattern of failuresIf the Secretary determines that shipments
				of seafood imported or offered for import into the United States from a
				particular country repeatedly fail to meet inspection or testing requirements,
				all shipments of seafood from such country shall be refused entry into the
				United States until the Secretary makes a certification described under
				subsection (a).
								(D)ProceduresThe testing and inspections procedures used
				under this paragraph shall be carried out in accordance with section
				801.
								(4)FeesThe Secretary shall by regulation impose
				such fees on exporters in such amounts as may be necessary to provide, equip,
				and maintain an adequate and efficient inspection service to carry out this
				subsection. Receipts from such fees shall be covered into the Treasury and
				shall be available to the Secretary for expenditures incurred in carrying out
				the purposes of this subsection, including expenditures for salaries of
				additional inspectors when necessary to supplement the number of inspectors for
				whose salaries Congress has appropriated.
							(c)Effect of shipments that fail To meet
				requirements
							(1)In generalNotwithstanding section 801, if a shipment
				of seafood imported or offered for import into the United States fails to meet
				safety standards established by the Secretary, such shipment shall be detained
				or destroyed unless the imported shipment meets criteria for re-export, as
				determined by the Secretary.
							(2)LabelingIf a shipment of seafood has been refused
				admission under paragraph (1), other than such a shipment that is required to
				be destroyed, the Secretary shall require the owner or consignee of the
				shipment to affix to the container of the seafood a label that clearly and
				conspicuously bears the statement: UNITED STATES: REFUSED
				ENTRY.
							(3)Exporting to foreign countryIf the appropriate authority of a foreign
				country notifies the Secretary, not later than 45 days after the shipment is
				rejected under paragraph (1), that the shipment will be accepted in that
				country, such shipment may be released to the importer for exportation to such
				foreign country.
							(4)Destruction of shipmentIf the Secretary deems that a shipment
				rejected under paragraph (1), if it were to have been allowed entry, could have
				caused significant health risks if consumed by humans, the shipment shall be
				destroyed notwithstanding the receipt of a notification under paragraph
				(3).
							(5)Notification to ports of
				entryThe Secretary shall
				notify ports of entry not later than 5 days after a shipment described in
				paragraph (1)—
								(A)was determined to fail to meet safety
				standards established by the Secretary under such paragraph; or
								(B)was detained or destroyed.
								(d)Ports of entry
							(1)In generalNotwithstanding any other provision of this
				chapter, seafood may be imported or offered for import at only those ports of
				entry into the United States that have the personnel trained to conduct the
				applicable testing and inspection of seafood, as certified by the Secretary
				under paragraph (2).
							(2)CertificationThe Secretary shall certify which ports of
				entry into the United States have the personnel trained to conduct the
				applicable testing and inspection of seafood.
							(3)Effect of certification
				requirementIf a port of
				entry—
								(A)was, on the day before the date of
				enactment of this section, a port of entry that accepted seafood imported or
				offered for import into the United States; and
								(B)does not meet the requirements for
				certification under paragraph (2),
								the Secretary shall, as soon as
				practicable after the date of enactment of this section, provide proper
				personnel levels and training to enable such port to be certified under
				paragraph (2).(e)Annual reportOn an annual basis, the Secretary shall
				submit to Congress a report that describes the implementation of this section,
				including—
							(1)summary data relating to inspections and
				testing under this section, and any noncompliance with the applicable
				provisions of this Act; and
							(2)recommendations of any improvements or
				other modifications to this section determined necessary by the
				Secretary.
							(f)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section.
						.
			(b)Prohibited act; penaltiesChapter III of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331 et seq.) is amended—
				(1)in section 301, by adding at the end the
			 following:
					
						(uu)The making of a knowingly false statement
				with respect to a test or inspection carried out under section 805, or
				knowingly misbranding any seafood imported under such
				section.
						;
				and
				(2)in section 303, by adding at the end the
			 following:
					
						(h)(1)Any person who violates section 301(uu)
				shall be subject to a civil penalty in an amount not to exceed $250,000 for
				each such violation, and not to exceed $1,100,000 for all such violations after
				the second conviction in any 3-year period.
							(2)Paragraphs (5), (6), and (7) of subsection
				(f) shall apply to a civil penalty assessment under this subsection in the same
				manner as such paragraphs apply to a civil penalty assessment under subsection
				(f)(1).
							.
				3.Cooperation with States to conduct
			 inspectionsChapter VIII of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381 et seq.), as amended by
			 section 2, is further amended by adding at the end the following:
			
				805A.Cooperation with States to conduct seafood
				inspections
					(a)Establishment of cooperative inspection
				programThe Secretary may
				establish a program under which a State may conduct inspection, testing, and
				certification of seafood imported or offered for import into the United
				States.
					(b)Components of programUnder the program established under
				subsection (a)—
						(1)the Secretary shall—
							(A)provide training to State officials to
				enable such officials to carry out inspection, testing, and certification, in
				accordance with Federal requirements and safety standards, of seafood imported
				or offered for import into the United States; and
							(B)certify such State officials as authorized
				agents of the Federal Government to carry out such inspections, testing, and
				certification; and
							(2)a State that receives a grant under
				subsection (c) shall—
							(A)comply with all requirements of the
				Secretary with respect to the training and certification of State officials
				described under paragraph (1);
							(B)inspect, test, and certify, in accordance
				with Federal requirements and safety standards, seafood imported or offered for
				import into the United States; and
							(C)carry out any other activities as
				determined necessary by the Secretary to ensure the safety of seafood imported
				or offered for import into the United States.
							(c)Grants
						(1)In generalThe Secretary shall award grants to States
				to carry out the cooperative seafood inspection program established under
				subsection (a).
						(2)ApplicationTo be eligible to receive a grant under
				paragraph (1), a State shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				require.
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section.
					.
		
